Appeal from an award to claimant for twenty per cent permanent loss of use of the left arm caused by a fall during her employment. The evidence indicates that upon notifying the employer she was told to “ Go ahead and do anything you want about it ” and was similarly instructed relative to nursing services after leaving the hospital where she had an operation. Appellants claim that the attending physicians failed to file reports required by section 13 of the Workmen’s Compensation Law and that, therefore, the award for medical treatment is improper. The evidence indicates that the employer waived the provisions of said section. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.